—Order unanimously affirmed without costs. Memorandum: Family Court properly considered the circumstances of the parties in determining the best interests of the child (see, Domestic Relations Law § 240; Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89). When the decision of a trial court is justified by the evidence, an appellate court should be reluctant to substitute its own decision (see, Eschbach v Eschbach, supra, at 173; Burke v White, 126 AD2d 838, 841; Robinson v Robinson, 111 AD2d 316, 318, appeal dismissed 66 NY2d 613). (Appeal from Order of Steuben County Family Court, Purple, Jr., J.—Custody.) Present—Denman, P. J., Green, Lawton, Wesley and Callahan, JJ. •